Case 2:20-cv-00050-JRG-RSP Document 214 Filed 07/01/20 Page 1 of 3 PageID #: 13903



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION




       IMAGE PROCESSING TECHNOLOGIES,
       LLC,
                        Plaintiff,                          Case No. 2:20-cv-00050-JRG-RSP

               v.                                           JURY TRIAL DEMANDED

       SAMSUNG ELECTRONICS CO., LTD.;
       SAMSUNG ELECTRONICS AMERICA, INC.

                                Defendants.


      JOINT MOTION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT

          COME NOW, Plaintiff Image Processing Technologies, LLC and Defendants Samsung

   Electronics Co., Ltd. and Samsung Electronics America, Inc. (collectively, “the Parties”), and

   file this Joint Motion to Stay All Deadlines and Notice of Settlement. The Parties hereby notify

   the Court that all matters in controversy between the Parties have been settled, in principle. The

   Parties jointly request that the Court stay the above-captioned case, including any and all

   deadlines on the Court’s Docket Control Order, for thirty (30) days in which to submit

   appropriate dismissal papers.




                                                   -1-
Case 2:20-cv-00050-JRG-RSP Document 214 Filed 07/01/20 Page 2 of 3 PageID #: 13904




   Dated: July 1, 2020


    /s/ Michael Zachary                         /s/ Marc Pensabene
    S. Calvin Capshaw                           Michael Jones
    State Bar No. 03783900                      Texas State Bar No. 10929400
    ccapshaw@capshawlaw.com                     mikejones@potterminton.com
    Elizabeth L. DeRieux                        John F. Bufe
    State Bar No. 05770585                      Tex. Bar No. 03316930
    ederieux@capshawlaw.com                     johnbufe@potterminton.com
    CAPSHAW DERIEUX, LLP                        Potter Minton
    114 E. Commerce Ave.                        110 N. College
    Gladewater, TX 75647                        Tyler, Texas 75702
    Telephone: 1.903.845.5770                   Telephone: (903) 597-8311
                                                Fax: (903) 593-0846
    Henry C. Bunsow                             Mark A. Samuels
    Cal. Bar No. 60707                          Cal. Bar No. 107026
    hbunsow@bdiplaw.com                         msamuels@omm.com
    Denise M. De Mory                           Ryan K. Yagura
    Cal. Bar No. 168076                         Tex. Bar No. 24075933
    ddemory@bdiplaw.com                         ryagura@omm.com
    Michael N. Zachary                          Nicholas J. Whilt (Cal. Bar No. 247738)
    Cal. Bar No. 112479                         nwhilt@omm.com
    mzachary@bdiplaw.com                        Brian M. Cook (Cal. Bar No. 266181)
    Corey Johanningmeier                        bcook@omm.com
    Cal. Bar. No. 251297                        Clarence A. Rowland (Cal. Bar No. 284509)
    cjohanningmeier@bdiplaw.com                 crowland@omm.com
    Nicolas Mancuso                             O’MELVENY & MYERS LLP
    Cal. Bar No. 271668                         400 S. Hope Street
    nmancuso@bdiplaw.com                        Los Angeles, CA 90071
    Hillary N. Bunsow                           Telephone: 213-430-6000
    Cal. Bar No. 278719                         Facsimile: 213-430-6407
    hbunsow@bdiplaw.com
    BUNSOW DE MORY LLP                          Marc Pensabene (N.Y. Bar No. 2656361)
    701 El Camino Real                          mpensabene@omm.com
    Redwood City, CA 94063                      O’MELVENY & MYERS LLP
    Telephone: (650) 351-7248                   Times Square Tower, 7 Times Square
    Facsimile: (415) 426-4744                   New York, NY 10036
                                                Telephone: 212-326-2000
    Attorneys for Plaintiff and Counterclaim-   Facsimile: 212-326-2061
    Defendant
    Image Processing Technologies, LLC          Cameron W. Westin (Cal. Bar No. 290999)
                                                cwestin@omm.com
                                                O’MELVENY & MYERS LLP
                                                610 Newport Center Drive


                                                 -2-
Case 2:20-cv-00050-JRG-RSP Document 214 Filed 07/01/20 Page 3 of 3 PageID #: 13905



                                      Newport Beach, CA 92660
                                      Telephone: 949-823-6900
                                      Facsimile: 949-823-6944

                                      Attorneys for Defendants Samsung Electronics
                                      Co., Ltd. and Samsung Electronics America, Inc.




                                       -3-
